M




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     December 9, 2015

                                   No. 04-14-00785-CV

                                   Mary Ann CASTRO,
                                        Appellant

                                             v.

                                    Manuel CASTRO,
                                       Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-15957
                       Honorable Janet P. Littlejohn, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice


        Appellant’s “Emergency Petition to Modify Divorce Agreement” filed on December 4,
2015, is DENIED.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court